


117 HR 4593 IH: Securing Our Border States Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4593
IN THE HOUSE OF REPRESENTATIVES

July 21, 2021
Mr. Babin (for himself, Mr. Banks, Mr. Nehls, Mr. Carl, Mrs. Cammack, Mr. Loudermilk, Mr. Good of Virginia, Mr. Duncan, Mr. Weber of Texas, Mr. Jackson, Mr. Norman, Mr. Allen, Mr. Hagedorn, Mr. Cline, Mr. Lamborn, Mr. Wittman, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a block grant program to enable southwest border States to construct barriers along their borders with Mexico, and for other purposes.


1.Short titleThis Act may be cited as the Securing Our Border States Act.  2.Establishment of block grant program to enable southwest border States to construct barriers along their borders with Mexico (a)In generalNotwithstanding any other provision of law, not later than 30 days after the President receives from the Governor of a southwest border State a certification that the Governor intends to use covered block grant funding for the construction of a southwest border barrier, including continuing the construction of portions of existing border barrier, and associated infrastructure, including physical barriers and associated detection technology, roads, and lighting, the President shall—
(1)acting through the Secretary of the Treasury, disburse an appropriate prorated amount of such block grant funding, as determined under subsection (b); and  (2)ensure that all relevant Federal entities take such actions as may be necessary to allow for such construction.
(b)Determination of grant amountNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security shall— (1)determine the number of miles along the border between each southwest border State and Mexico where there is no border barrier; and
(2)determine the pro-rated amount each southwest border State may receive under this section on the basis of the determination with respect to such State under paragraph (1). (c)Empowering States To Build the Wall Fund (1)EstablishmentThere is hereby established in the General Fund of the Treasury a fund to be known as the Empowering States To Build the Wall Fund. Amounts deposited in the Fund shall be available without fiscal year limitation during the five-year period beginning on the date of the first disbursal from the Fund for the purpose of making grants to southwest border States under this section.
(2)AppropriationsThere is hereby appropriated to the Empowering States To Build the Wall Fund $22,000,000,000. (3)Rescission of certain Federal funds appropriated for State, local, and Tribal governmentsNotwithstanding any other provision of law, there are hereby permanently rescinded $22,000,000,000 of the total amount of unobligated funds available under any of sections 601 through 603 of title VI of the Social Security Act. 
(d)Southwest border State definedIn this section, the term southwest border State means Texas, New Mexico, Arizona, or California.  